TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00507-CV



                            In the Interest of Z. M., C. M. and A. G.


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
     NO. D-1-FM-06-003144, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Thomas Maldonado’s brief on appeal was originally due March 17, 2008.

On July 18, 2008, this Court ordered appellant’s counsel to file a brief on appellant’s behalf no later

than August 18. In response, counsel filed a motion stating that despite repeated attempts, he has

been unable to reach Maldonado since July 17, 2007. Counsel further represents that due to this lack

of communication, he has been unable to obtain Maldonado’s authorization to proceed with this

appeal. To date, no appellant’s brief or motion for extension of time has been filed. Accordingly,

we dismiss this appeal for want of prosecution.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: October 17, 2008